DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11242456. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an interlayer that has a layer of polyesteramide formed from the claimed composition.  While it is noted that the value of the diacid of ‘456 application is a more specific amount, this amount is within the claimed range.  As such, the instant claims overlap in scope.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, 13-14, 16-18, and 20-26 of copending Application No. 15/733378 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an interlayer that has a layer of polyesteramide formed from the claimed composition having overlapping ranges.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18-19, and 21 of copending Application No. 16/960654 in view of Marklow (GB 1146539). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising the claimed materials and sheets formed from said composition.  However, the ‘654 claims are silent to a glass laminate thereof.  Marklow discloses polyesteramides are used as interlayers in glass laminates, wherein the polyesteramide layer is disposed between two sheets of glass and such materials provide ease of processing to form the glass laminates (entire document).  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by prior art as set forth above, as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22 of copending Application No. 16/960663 in view of Marklow (GB 1146539). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising the claimed materials and sheets formed from said composition.  However, the ‘663 claims are silent to a glass laminate thereof.  Marklow discloses polyesteramides are used as interlayers in glass laminates, wherein the polyesteramide layer is disposed between two sheets of glass and such materials provide ease of processing to form the glass laminates (entire document).  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by prior art as set forth above, as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783